VICKERY, J.:
Epitomized Opinion
1. Failure of a purchaser of a stock of merchandise to comply with certain conditions of the Bulk Sales Law of Ohio, makes the purchaser a trustee for creditors, and the statute gives them the right to have a trust declared and a trustee appointed. Failure to give the required notice is of itself un-sufficient to hold the buyer as trustee, for such appointment must be made by a court, such as the common pleas, having power to declare a trust.
2. The municipal court had no such jurisdiction, in any other case than where a judgment has been rendered in its own court, and none had been in this instance. Notwithstanding the fact that the proceeding is simply a statuary matter the remedy is clearly equitable and in this case, no judgment having been obtained against the purchaser, the municipal court had no right to appoint a trustee.